 In the Matter OfCROWN CENTRAL PETROLEUM CORPORATIONandOILWORKERS INTERNATIONALUNION, LOCAL No. 227,Cases Nos. C-1449 and R-1533.-Decided May 31, 1940Oil Refining Industry Interference, Restraint, and Coercion:charges of, notsustained-Company-Dominated Union:charges of, notsustained-Complaint:dismissed-Investigation of Representatives:controversy concerning representa-tion of employees : rival unions; refusal of employer to recognize either as exclu-sive representative pending certification byBoard-Unit Appropriate for Col-lectiveBargaining:hourly employees including tank farm employees and leadmen but excluding office workers, supervisory and bulk plant and/or sales depart-ment employees, and night gatemen orwatchmen-Election Ordered:eligibilityto vote determined as of pay roll immediately preceding date of Direction ofElection.Mr. Alba B. Martin,for the Board.Vinson, Elkins, Weems & Frances,byMr. Warton Weems, Mr. C. M.Hightower,andMr. John D. Harris,ofHouston, Tex., for the re-spondent.Mandell d Combs, by Mr. Arthur J. Mandell,andMr. A. R. Kinst-ley,andMr. C. P. Humburg,of Houston, Tex., for the Oil Workers.Mr. Frank T. Bow,of Canton, Ohio, andMr. Charles Garrett,ofHouston, Tex., for the Federation.Mr. C. M. Baker,for the Boilermakers.Mr. Raymond J. Compton,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 1, 1939, Oil Workers International Union, Local No. 227,herein called the Oil Workers, filed with the Regional Director for theSixteenth Region (Fort Worth, Texas), charges alleging that CrownCentral Petroleum Corporation, Pasadena, Texas, herein called therespondent, had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of,Section 8 (1) and (2) and24 N. L. R. B., No. 10.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On March 6, 1939, the Oil Workers filedwith the Regional Director a, petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe respondent and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On June 15, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation of the question concern-ing representation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon di-le notice, andacting pursuant to Article III, Section 10 (c) (2), and Article II,Section 37 (b), of said Rules and Regulations, further ordered thatthe representation proceeding and the proceeding in respect to thealleged unfair labor practices be consolidated for the purpose of hear-ing and that one record of the hearing be made.Upon the charges and amended charges 1 the Board, by the RegionalDirector, issued its complaint dated June 28, 1939, against the respond-ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the Act. Copiesof the complaint and the petition, accompanied by notices of hearingthereon, were duly served upon the respondent, upon the Oil Workers,and upon Employees' Federation of Pasadena, Texas, herein called theFederation, a labor organization alleged in the complaint to be dom-inated by the respondent and claiming to represent employees directlyaffected by the investigation.The complaint alleged in substance that the respondent (1) aboutFebruary 23, 1939, and continuously thereafter, sponsored, fostered;encouraged, dominated, and interfered with the formation and admin-istration of the Federation; (2) discouraged membership in the OilWorkers and openly encouraged membership in the Federation; and(3) by the aforesaid and other acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.On August 8, 1939, the Regional Director issued an Order grantingthe petition of the Federation filed on August 3, 1939, to intervene inthe proceedings.Pursuant to notice, and notices of postponement, a hearing was heldat Houston, Texas, from August 24 to 30, 1939, before Madison Hill,1Amendedcharges werefiled on June28, 1939. CROWN CENTRAL PETROLEUM CORPORATION219the Trial Examiner duly designated by the Board. At the commence-ment of the hearing, the respondent submitted its answer to the com-plaint, admitting that it was engaged in commerce withinthe meaningof the Act, but denying that it hadengagedin the alleged unfairlabor practices.The Board, the respondent, the Oil Workers, and theFederation were represented by counsel,2 participated in the hearing,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.At the conclusion of the hearing the Trial Examiner took under ad-visement motions of both the respondent and the Federation for dis-missal of the complaint.These motions were granted by the TrialExaminer in his Intermediate Report issued thereafter.The TrialExaminer also granted a motion by counsel for the Board that thepleadings be amended to conform to the proof, and a motion by counselfor the Oil Workers that all the evidence introduced be considered inresolving the issues in both the representation and the complaint cases.During the course of the hearing the TrialExaminer made rulingson.other motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The Trial Examiner thereafter filed his Intermediate Report datedDecember 11, 1939, copies of which were duly served upon the parties.He found that the respondent had not engaged in the alleged unfairlabor practices and recommended that the complaint be dismissed.OnJanuary 15, 1940, the Oil Workers filed exceptions to the IntermediateReport and requested permission to present oral argument before theBoard.The Oil Workers thereafter filed a brief in support of itsexceptions.On April 30, 1940, pursuant to notice served upon allthe parties, a hearing for the purpose of oral argument was heldbefore the Board at Washington, D. C. Only the respondentappeared by counsel and presented argument.The Federation sub-mitted a letter to the Board in lieu of oral argument.The Board has considered the exceptions to the Intermediate Reportand, in so far as they are inconsistent with the findings,conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:2On the first day of the hearing the Trial Examiner granted a motion of the districtrepresentative of the International Brotherhood of Boilermakers,Iron Ship Builders andHelpers of America,affiliatedwith the American Federation of Labor,herein called theBoilermakers,that,it be permitted to intervene in the representation proceedings.There-after,the Boilermakers did not participate in the hearing or introduce evidence in supportof its claim to membership among the respondent's employees. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Maryland corporation with its principal officeand place of business in Baltimore, Maryland.The plant, withwhich this proceeding is concerned, is located in Pasadena, Texas.The respondent is engaged in the business of buying and selling crudeoil,and in the refining, sale, and distribution of naturalgasoline,petroleum, and petroleum products.The respondent purchases andproduces not less than 500,000 barrels of crude oil annually, 25 percent of which originates, outside the State of Texas.The sales ofpetroleum products by the respondent in 1938 amounted to not lessthan 500,000 barrels of petroleum products, of which approximately90 per .cent were sold and distributed outside the State.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 227, is a labor organi-zation affiliated with the Congress of Industrial Organizations, hereincalled the C. I. 0., admitting to membership employees engaged inthe production, transportation, and refining of natural gas and themarketing of petroleum products, including employees of therespondent.Employees' Federation of Pasadena, Texas, is a labor organization,admitting to membership persons employed at the Pasadena refineryof the respondent. It is affiliated with the American Association ofIndependent Labor Unions, herein called the A. A. I. L. U.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged interference with and domination of the FederationFrom 1934 to 1936, Local 227 of the Oil Workers, then affiliatedwith the American Federation of Labor, represented a majority of therespondent's employees.In 1936, following the abandonment ofunsuccessful negotiations with the respondent, many of its memberswithdrew.Thereafter, Local 227 became affiliated with the C. I. O.Its membership continued to decrease until by January 1939 it hadfew, if any, members in the respondent's employ._On February 10, 1939, the Oil Workers requested the respondentto cease handling oil consigned to it from the Mid-Continent OilCompany, Tulsa, Oklahoma, at whose plant the Oil Workers hadcalled a strike.The respondent refused, stating that it was undercontract to terminal the oil and consequently could not comply withthe request.As a result, on February 13, the Oil Workers established CROWN CENTRAL PETROLEUM CORPORATION221a picket line at the respondent's plant and secured the cooperationof other oil companies, navigation companies, and seamen's and team-sters' unions, in effectuating a boycott of the respondent's products.None of the respondent's employees, however, participated in thepicket line.On February 14, 17, and 21, 1939, the Oil Workers held meetingsat which a majority of the respondent's employees became members.Among those joining the Oil Workers were J. P. Graham, foreman ofthe acid plant, and J. D. Dyson, W. G. Preston, W. M. Lamb, C. C.Guinn, C. C. Lea, and J. G. Sealy, lead men whose duties includedthe relaying of work orders and the keeping of time sheets for thevarious crews with which they worked.On February 22, 1939, the respondent closed its plant, allegedlybecause of. economic conditions having no connection with the cur-rent picketing by the Oil Workers, and because of high inventoriesof heating oil and gasoline.Although the respondent maintains thatitsplant was closed solely because of economic conditions, the OilWorkers contends in its brief that the effectiveness of the picket linewas responsible for the shut-down.We need not, however, resolvethe conflict.Accepting the contention of the Oil Workers, it cannotbe said that, as alleged in the complaint, the respondent's plant wasclosed to assist the Federation or to discourage membership in theOilWorkers.The same day, February 22, E. M. Johnson, a pressure-still em-ployee, engaged Paul Smith, an 'attorney, who prior to September1936 had been employed as a purchasing agent for the respondent,to prepare petitions for the formation of an independent union.Johnson testified that his action was the outgrowth of numerous dis-cussions among the employees which were occasioned by the estab-lishment of the picket line and the expression by a number of theemployees of a preference for some other type of organization.From February 23 to 27, 1939, the above petitions- were circulatedamong the respondent's employees.On Sunday, February 26, 1939,W. F. Manly, first-class machinist and lead man in the machine shop,accompanied by Willie Fleissner, another first-class machinist, andT. E. Evans and I. C. Martin, employees of the respondent, visitedthe homes of various other employees for the purpose of solicitingtheir signatures to the petitions.According to W. M. Lamb and W. G.Preston, lead men who had previously joined the Oil Workers, Manlyon this occasion told them that if the independent union obtainedamajority membership among the employees, the picket line wouldbe removed and the plant would reopen. Preston refused to signand although Lamb signed the petition that day, he withdrew hisname 2 days later. T. R. Dew and Arvin Seay, pipe fitter's helpers, 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso testified that Manly made similar representations to them whenasking them to sign the petitions.Manly denied telling anyonethat the plant would reopen if an independent union received amajority membership, but admitted that he discussed the picket linewith some of the men solicited and that he told them that if a ma-jority signed the petitions the Board would certify the independentunion as the bargaining representative.We give credence to thetestimony of the foregoing witnesses whom Manly solicited and affirmthe finding of the Trial Examiner that Manly made the statementsabove attributed to him.Lamb also testified that when solicited on the foregoing occasion,Evans, who accompanied Manly, stated that he had talked on thetelephone to R. S. Myers, plant superintendent, concerning the forma-tion of an independent union and that although Myers stated thathe could not advise him, he "outlined it until he (Evans) knew whatto do."Evans admitted that he had telephoned Myers for advice,but testified that Myers told him that he would have to decide forhimself.Myers also testified that he so advised Evans and was cor-roborated in his account of the conversation by K. W. Shimeall,plant manager, who was present at Myersl home when Evans tele-phoned.We credit, as did the Trial Examiner, the testimony ofEvans, Myers, and Shimeall.On February 27, 1939, approximately 110 employees of the re-spondent attended a meeting held to organize the Federation.Among those in attendance were A. J. Guillott, head stillman, andseveral lead men, all of whom joined the Federation.After readingthe petitions previously circulated, C.W. Garrett, a rerun stillman,opened the meeting for a discussion of the question of affiliation byadvocates of both the Oil Workers and an independent union, in-cluding B. J. Schafer, international representative of the Oil Work-ers, and R. C. Crepeau, vice president of the A. A. I. L. U. and amember of an independent union organized at the Texas Companyplant in Houston.After considerable discussion, a vote was carriedto form the Federation.Thereafter, petitions authorizing the Fed-eration to act as their bargaining representative and rescinding priorauthorizations to any other labor organization were circulated amongthe employees.An election of officers was also held, followed by theformulation and adoption of a constitution.T. R. Dew testified that on February 27, while on his way to theabove meeting of the Federation, he met Louis Fleissner, mastermechanic at the respondent's plant.Fleissner asked if he was work-ing and Dew replied that he had a job but was not working on thatday because of the rain and that he was going to a meeting inHouston.When he informed Fleissner that Manly had told him CROWN CENTRAL-PETROLEUM CORPORATION223about the meeting, Fleissner, according to Dew, said : "Well, I wouldlike for you to go. It makes no difference if you all go back towork 100 per cent C. I. O. The company won't recognize you andthey will recognize this new union and I would advise you to joina union that the company. will recognize."Fleissner admitted meet-ing and talking to ' Dew on the morning of February 27, but deniedthat he made the statement attributed to him.Fleissner testifiedthat their conversation concerned only the probability of the plantbeing reopened.The Trial Examiner, who had the opportunity to -observe the witnesses, credited Fleissner's testimony.We agree withthe Trial Examiner and we find that Fleissner did not make thestatement attributed to him by Dew.On February 24 and 27, 1939, the Oil Workers and the Federation,respectively, petitioned the respondent for recognition as the bargain-ing agent of its employees.On February .28 the respondent sentidentical letters in reply to these requests, stating that it was willingto bargain with any group representing a majority, but that "an-other organization" had also claimed the right of representation andthat it was willing to discuss the situation at their convenience.On April 11, 1939, after several conferences, the Oil Workers sentthe following letter to the respondent :We wish to submit to you the following proposal as a basisof full and final settlement of the dispute and of all acts oralleged acts of the Company up to the date of the agreement.The Union [Oil Workers] will immediately, upon the acceptanceof these proposals, remove its picket line and will not picket orotherwise interfere, directly or indirectly, with the operationsof the Company's business on the following conditions:1.When the plant resumes operations all employees as of dateof closing will return to their jobs progressively as the plant'soperations are resumed without any discrimination.2.The Company will recognize the Union [Oil Workers] asthe bargaining agency for its members only;3.The Company agrees to negotiate with the Oil Workers'International Union Local 227 for its members only.The partieshereto agree to negotiate in good faith with each other, and anyagreement which may be reached in such negotiations shall beeffective for a period of one year;4.The Union's [Oil Workers] petition for certification nowpending before the Board, and the charge now pending before.the Board regarding the Employee's Federation of Pasadena,Texas, (a copy of which charge is hereto attached), shall belimited to Section 8, Subsections 1 and 2, and shall be allowed toremain for the Board's disposition.Should the National Labor 224DECISIONSOF. NATIONALLABOR RELATIONS BOARDRelations Board certify the Oil Workers'InternationalUnionLocal 227 to be the exclusive bargaining agency, the company willrecognize'it as such ;5.Except as provided in paragraph 2, the Company will notrecognize any labor organization unless and until it is determinedto be the proper bargaining agency within the meaning of theNational Labor Relations Act.Should Oil Workers'Interna-tional Union Local 227 be determined to be the proper bargain-ing agency,the Union and the Company agree to bargain witheach other in good faith.%On April 17,1939, the respondent accepted the proposals of theOilWorkers,whereupon the picket line was removed.On April 18,1939, the plant was reopened,and on April 24 all of the employeeswere returned to work at their former positions.On May 16 the Federation again requested recognition as the bar-gaining representative of the employees, and on June 1 protested therecognition of the Oil Workers and notified the respondent that it hadfiled charges with the Board alleging a refusal to bargain:Thereafter,,the Federation presented to the respondent a petition signed by 101employees requesting that it refrain from signing an agreement withany other labor organization.As described above, 'Manly,Guillott,and several lead men par-ticipated in the formation of the Federation..Neither the right ofsupervisory employees to engage in concerted activities nor theireligibility to membership in competing unions excuses an employer'sfailure to restrain them from enlisting his prestige on one side of arepresentation dispute.3We are satisfied from the record,however,that the respondent's prestige was not so enlisted on behalf of theFederation.AlthoughManly, Guillot,and several lead men wereproponents of the Federation,Foreman Graham and several leadmen were members and participated in the activities of the OilWorkers.With the ranks of supervisory employees thus dividedbetween the two unions,the respondent's higher officials refrainedfrom interfering in the representation dispute.There is no evidencethat H. S. Lane, vice president,who determined the labor policies ofthe respondent,and Shimeall and Myers,who were primarily re-sponsible for the execution of such policies,indicated either to theemployees or the foremen and lead men the respondent'spreferenceas between the competing unions.'The Oil Workers contends thatthe respondent accepted the strike-settlement agreement,recognizedSMatter ofFordMotor CompanyandUnited AutomobileWorkers ofAmerica, LocalNo. 325, 23 N. L. R. B. 342,and casescited in footnote 17 thereof.4 Cf.Matter of Jefferson Lake Oil Company,IncorporatedandSulphur Workers LocalUnionYo. 21195,16 N. L.R. B. 355. CROWN CENTRAL PETROLEUM CORPORATION225the Oil Workers on behalf of its members, and refused to grantsimilar recognition to the Federation because of the economic pres-sure exerted by the Oil Workers through the effective boycott ofthe respondent's products rather than because of its impartiality.Regardless of the respondent's motives, its treatment of the OilWorkers could hardly be characterized as hostile to this labor organ-ization.Under all the circumstances there is insufficient evidence tosupport a finding that the respondent, through its supervisory em-ployees, assisted the Federation or otherwise interfered with its for-mation and administration .5We find that the respondent has not dominated or interfered withthe formation or administration of the Federation or contributedsupport to it.B. The alleged interference, restraint, and coercionThe complaint alleged that the respondent discouraged member-ship in the Oil Workers and openly encouraged membership in theFederation by making statements in derogation of the Oil Workers.In support of this allegation, E. J. Blevins testified that prior to theclosing of the plant he discussed the picketing then in progress withhis foreman, C. J. Flannagan.During the conversation, Flannaganallegedly said that the unions were "too damn radical."Flannaganadmitted that he had entered into the general conversations whichprevailed throughout the plant concerning the picket line, butdenied that he told Blevins that the unions were too radical.TheTrial Examiner did not credit Blevins' testimony.The record showsthat Blevins had been laid off in May 1939, along with another em-ployee, for misconduct in connection with the punching of their timecards, and was discharged on August 17, 1939, for making an assign-ment of his wages after previous warning that it was contrary to awell-known rule of the respondent.Blevins admitted that thereafterhe had a heated conversation with Shimeall, plant manager, con-cerning his reinstatement. In view of his apparent resentmenttoward the respondent, and the Trial Examiner's finding, we creditthe testimony of Flannagan relative to the foregoing conversation.C.Y. Rabun, an oil treater;, testified that about 6 weeks after theplant reopened he complained to K. T. Wrist, pressure-still inspector,5In its brief the Oil workers emphasizes the respondent's business relations with Smith,the attorney for the Federation.Smith had been employed by the respondent before hehad entered the pi`actice of law.Under the circumstances here present, and in the absenceof other evidence we do not believe that the minor legal work and small collections thatSmith handled for the respondent and several of he respondent's employees are sufficientto support an inference that, as the attorney for the Federation, he was acting in theinterests of the' respondent. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Myers, plant superintendent, was "giving us C. I. O. boys hell"and that he had reprimanded Rabun "on an average of twice a week."Wrist allegedly replied that Myers also had told him that he "wasn'tmaking it hard enough on the C. I. O. boys," and that he was not"the best inspector that worked in the refinery."Myers denied rep-rimanding Wrist about his laxity with regard to the "C. I. O. boys,"but admitted that on one occasion when Wrist was bragging abouthis ability he had reminded him of his shortcomings as an inspectorand told Wrist that he was not "the best in the world:"Wrist didnot testify.Myers further testified that he had spoken to Rabun only twiceabout neglecting his duties, and that on one of the occasions it wasfor "horseplay" during working hours, and the other for not "okeh-ing" a pipe line.The Trial Examiner found that Rabun's testimonyconcerning his conversation with Wrist was a "good illustration ofthe way a perfectly legitimate reprimand was converted in the imagi-nation of the recipient into an attack on the C. I. 0.," and gave cre-dence to Myers' denial.We likewise find that Myers did not makethe statement to Wrist concerning which Rabun testified above.Rabun also testified that during the shut-down, when called to theoffice to surrender his credit card, O. L. Bordelon, referred to in therecord as the respondent's credit manager, told him that "the fellowsout there in the plant should have got brick bats and run them(pickets) away from the gates and this wouldn't have happened."Rabun stated that Bordelon was referring to the closing of the plantand the recalling of the credit cards.Bordelon did not testify.Assuming that Bordelon occupied a supervisory position, which isnot clearly shown by the record, we are impelled, as was the TrialExaminer, to discount Rabun's account of the conversation becauseof his exaggeration when testifying to the afore-mentioned conver-sation with Wrist.On or about April, 25, 1939, J. A. Worley and L. O. Campbell,employees of the respondent, suffered a severe beating by personswhose identity is not revealed in the record. Shortly thereafter,Myers, plant superintendent, called at Worley's home to inquire asto his condition.When Myers arrived, several employees were alsothere to see .Worley, including A. F. Dunaway, an operator in theacid plant.According to the testimony of E. E. McLain, a treaterin the acid plant, Dunaway afterwards told him that Myers madethe statement at Worley's home "that it was a damned shame andthe boys that belonged to the Federation ought to get them some rocksand clubs and run every damn one of them out of the plant into thebayou," referring to the members of the C. I. O.B. T.. Cammack, akettleman, likewise testified that Dunaway told him that Myers hadsaid "the men ought to get clubs and run all the C. I. O. men away CROWN CENTRAL PETROLEUM CORPORATION227from the plant.''E. J. Blevins testified that when seeking reinstate-ment following his lay-off for, misconduct, he asked Myers if he hadmade the statement rumored to have been, made by him at Worley's'home.According to Blevins, Myers replied : "What I told them wasto get some clubs and guns and go out and run all them damn picketsout."Dunaway, who was called as a witness for the Board, deniedthe statements attributed to him by McLain and Cammack and testi-fied that on the above occasion Myers said "nothing more than whatanybody that had anything to do with that beating down there oughtto be run out of the country," and that Myers did not mention anylabor organization.Myers also denied mentioning the C. I. O. atWorley's home, but admitted saying "that anybody that had any-thing to do with that beating down there should be run out of thecountry."Myers further denied having made the statement testifiedto by Blevins.The fact that there were no pickets around the plantat the time Worley and Campbell were beaten discredits the testimonyof Blevins regarding the statement Myers allegedly made to him.Moreover, there was no evidence that persons connected with theC. I. O. Were responsible for the beating of Worley and Campbell,or that such was the belief of the respondent.The Trial Examinercredited the testimony of Myers recited above, and we concur in hisfinding.We find that the evidence does not support the allegation in thecomplaint that the respondent interfered with, restrained, or coercedits employees within the meaning of Section 8 (1) of the Act.IV.THE QUESTION CONCERNING REPRESENTATIONBoth the Oil Workers and the Federation requested recognition bythe respondent as the exclusive bargaining representative, and at thehearing each introduced evidence attesting a substantial membershipamong the respondent's employees.The respondent has refused torecognize either union until certified by the Board as the representa-tive of a majority of its employees in an appropriate unit.We find that a question has arisen concerning the representationof employees of the respondent.V. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has.arisen, occurring in connection with the operations of the respondent'described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THE APPROPRIATE UNITIt was stipulated by all parties at the hearing that the appropriateunit should consist of all hourly paid employees of the respondent,including the tank farm employees, but excluding office workers,supervisory and bulk plant and/or sales department employees, andnight gatemen or watchmen.'Since lead men are eligible for membership in and have been solic-ited for membership by both the Federation and the Oil Workers,we believe that they should be included within the appropriate bar-gaining unit.We find that all the hourly employees of the respondent, includingthe tank farm employees and lead men, but excluding office workers,supervisory and bulk plant and/or sales department employees, andnight gatemen or watchmen, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the respondent the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.VII. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by an election by secret ballot.The parties expressed no preference for a particular pay-roll periodto determine eligibility to vote in the election.We shall, therefore,follow our usual practice, and eligibility for participation in theelection shall be determined as of the pay-roll period immediatelypreceding the date of the Direction of Election.Since the record fails to show that the Boilermakers has any mem-bership among the respondent's employees in the unit we have foundto be appropriate, we shall not place its name upon the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, Local No. 227 and Em-ployees'Federation of Pasadena, Texas, are labor organizationswithin the meaning of Section 2 (5), of the Act.9 The Boilermakers,who claimed a majority membership among the welders, boiler,makers, and helpers,did not participate in the above stipulation but since no evidence wasintroduced in support of its claim,we see no reason for excluding such employees fromthe bargaining unit. See footnote 2, supra. CROWN CENTRAL PETROLEUM CORPORATION2292.The respondent has not dominated or interfered with the forma-tion or administration of the Employees' Federation of Pasadena,Texas, within the meaning of Section 8 (2) of the Act.3.The respondent has not interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act, within the meaning of Section 8 (1) of the Act.4.The operations of the respondent occur in commerce within themeaning of Section 2 (6) of the Act.5.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.6.All the hourly employees of the respondent, including the tankfarm employees and lead men, but excluding office workers, super-visory and bulk plant and/or sales department employees, and nightgatemen or watchmen, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursual t"to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint against the respondent, Crown Central Petroleum Corporation,Pasadena, Texas, be, and it hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargaining withCrown Central Petroleum Corporation, Pasadena, Texas, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Electionunder the direction and supervision of the Regional Director for theSixteenth Region, acting in this matter as agent for the Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all the hourly employees of Crown Central Petroleum Corpo-ration, Pasadena, Texas, including the tank farm employees and lead283035-42-vol. 24-16, 230DECISIONSOF NATIONALLABOR RELATIONS BOARDmen, but excluding office workers, supervisory and bulk plant and/orsales department employees, and night gatemen or watchmen, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion, and employees who were then or have since been temporarilylaid off, but excluding employees who shall have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Oil `Yorkers International Union, Local No. 227, or byEmployees' Federation of Pasadena, Texas, for the purposes of col-lective bargaining, or by neither.[SADIE TITLECERTIFICATION OF REPRESENTATIVESJune 29, 1940On May 31, 1940, the National Labor Relations Board issued, itsDecision, Order, and Direction of Election in the above-entitled pro-ceedings.Pursuant to the Direction of Election, an election, bysecret ballot .was conducted on June 17, 1940, under the direction andsupervision of the Regional Director for the Sixteenth Region (FortWorth, Texas).On June 18, 1940, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules' and Regulations-Series 2, as amended, issued and duly servedupon the parties to the proceedings his Election Report.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and the results thereof, the Regional, Directorreported as follows :Total number of ballots counted---------------------------- 132Total number of votes for Oil Workers International Union,Local 227, C. I. 0.---------------------------------------- 36Total number of votes forEmployees'Federationof.Pasadena,Texas----------------------------------------------------88Total number of votes for neitherorganization---------------8Totalnumberof blank ballots------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes---------------------------0Total numberof eligibles----------------------------------- 136 CROWN CENTRAL PETROLEUM ' CORPORATION231By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49'Stat, 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that Employees' Federation of Pasadena,'Texas, affiliated with the American Association of Independent LaborUnions, has been. designated and. selected by a majority of the hourlyemployees of Crown Central Petroleum Corporation, Pasadena, Texas,including the tank farm employees and lead men, but excluding-office workers, supervisory and bulk plant. and/or sales departmentemployees, and night gatemen or watchmen, as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of section 9 (a) of the National Labor Relations Act,Employees' Federation of Pasadena, Texas, affiliated with the Amer-ican Association of Independent Labor Unions, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.24 N. L.R. B., No. 10a.